Citation Nr: 0831231	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for a lung 
condition, including COPD and asthma.  

In connection with his appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
via videoconference.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2007), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for a pulmonary 
disability.  The RO has denied his claim on the basis that 
his disability preexisted service and was not aggravated 
therein.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 
(West 2002); 38 C.F.R. § 3.304 (2007).

In this case, the veteran's service medical records show that 
at his November 1942 military induction medical examination, 
his lungs were normal.  No pulmonary disability was 
identified or reported.  Additionally, a chest X-ray was 
normal.  Under these circumstances, the presumption of sound 
condition at service entrance attaches in this case.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 
3.304 (2007).

In order to rebut the presumption of soundness, the 
government has the burden of showing by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 
3-2003.

In this case, the veteran's in-service medical records show 
that he was hospitalized on several occasions for treatment 
of pneumonia and asthma.  During service, he reported a 
history of shortness of breath since the age of 8, 
particularly at night and in damp weather, and indicated that 
he had been diagnosed as having asthma.  

The post-service medical records, dated from 1985 to 2006, 
show continued notations of pulmonary conditions, including 
bronchitis, chronic obstructive pulmonary disease, and 
pneumonia, as well as a history of lung cancer in 1993 or 
1994, spontaneous pneumothorax in September 1994, and active 
tuberculosis in November 1994.  

The veteran was afforded a VA medical examination in January 
2004.  The examiner noted that the veteran had reported a 
history of asthma as a child and that "there did not appear 
to be any exacerbation of his asthma during military 
service."  
Unfortunately, the Board finds that the January 2004 VA 
medical examination report is not probative.  First, given 
the standard of proof discussed above, the examiner's opinion 
is inadequate for purposes of this appeal.  Additionally, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that lay statements by a 
veteran concerning a preexisting condition are not sufficient 
to rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service).  Rather, in determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the history, manifestations, clinical 
course, and character of the disorder.  38 C.F.R. § 
3.304(b)(1).

Therefore, based on the nature of the veteran's claims and 
the evidence currently of record, the Board finds that an 
additional VA medical examination and opinion is necessary.  
38 C.F.R. § 3.159(c)(4).  

In addition, the record on appeal appears to be incomplete.  
The veteran has indicated that since his separation from 
service in 1946, he has received medical treatment at the 
Louisville VA Medical Center (VAMC).  Unfortunately, the 
earliest clinical records from that facility in the record on 
appeal are dated in August 1996.  Under the VCAA, VA has a 
duty to seek these additional VA clinical records.  38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Louisville 
VA Medical Center, or other appropriate 
repository of records, and request 
records pertaining to treatment of the 
veteran's pulmonary disability for the 
period from 1946 to August 1996.  
2.  After the above records have been 
secured and associated with the record, 
the veteran should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
his current pulmonary disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to the 
following:  

(a)  On the basis of the clinical record 
and the known development characteristics 
of the diagnosed pulmonary disorder(s), 
can it be concluded with clear and 
unmistakable certainty that the currently 
diagnosed pulmonary disorder(s) 
preexisted the veteran's entry into 
active military service in January 1946?

(b)  If any current pulmonary disorder(s) 
clearly and unmistakably preexisted 
military service, can it be concluded 
with clear and unmistakable certainty 
that the pre-existing pulmonary 
disorder(s) did not undergo a worsening 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of the disease?

(c)  If any currently diagnosed pulmonary 
disorder did not clearly and unmistakably 
preexist the veteran's entry into active 
service, is it at least as likely as not 
that such disorder is causally related to 
such active service or any incident 
therein.  

The report of examination should include 
a complete rationale for all opinions 
rendered.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond. 

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


